
	
		I
		112th CONGRESS
		2d Session
		H. R. 4031
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2012
			Mr. Young of Alaska
			 (for himself and Mr. Cole) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide that claims presented to an Indian Health
		  Service contracting officer pursuant to the Indian Self-Determination and
		  Education Assistance Act on or before October 31, 2005, involving claims that
		  accrued after October 1, 1995, and on or before September 30, 1999, shall be
		  deemed timely presented.
	
	
		1.Timely presentation of
			 certain claimsNotwithstanding
			 any other provision of law, claims presented to an Indian Health Service
			 contracting officer pursuant to the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450 et seq.) on or before October 31, 2005, involving
			 claims that accrued after October 1, 1995, and on or before September 30, 1999,
			 shall be deemed timely presented.
		
